Citation Nr: 0005964	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased evaluation for a nondisplaced 
fracture of the left radial head, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's bilateral knee disability is not related to his 
period of active service.

3.  The veteran's nondisplaced fracture of the left radial 
head is productive of pain and stiffness.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a nondisplaced fracture of the left radial head have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  As a preliminary 
matter, the Board finds that the veteran has submitted a 
well-grounded claim and that VA has properly assisted him in 
the development of that claim.

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to a bilateral knee 
disability.  An August 1998 letter from P.M. Cahoy, M.D., 
stated that the veteran currently had patella chondromalacia 
of both knees.  Dr. Cahoy opined that it was most likely 
related to the anterior knee pain diagnosed in service.  The 
veteran has submitted no other evidence of treatment of his 
bilateral knee disability.

Based upon the above evidence, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a bilateral knee disability.  With respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Although Dr. Cahoy's opinion is 
sufficient to well ground the veteran's claim and to provide 
competent nexus evidence, the Board finds that it is 
outweighed by the remaining evidence of record.  See 
Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998); 
Alemany v. Brown, 9 Vet.App. 518, 519 (1996).

Specifically, the Board observes that Dr. Cahoy's opinion 
refers to a bilateral knee diagnosis rendered in service.  
However, the record contains no documentation that such a 
diagnosis was ever rendered.  Further, Dr. Cahoy provides no 
clinical records or reasoning as a basis of his opinion and 
the veteran has provided no treatment records pertaining to 
his knees.  Therefore, the Board must conclude that Dr. Cahoy 
relied solely upon the veteran's history in determining that 
he was diagnosed with a knee disability in service.  It is 
well-established that information merely recorded by a 
medical examiner, unenhanced by any additional medical 
opinion or diagnosis, is not competent medical evidence to 
establish service connection for a particular injury.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

As the entire record is otherwise devoid of any treatment or 
diagnosis related to the veteran's knees, the Board finds 
that Dr. Cahoy's opinion is outweighed by the lack of any 
medical evidence of a bilateral knee disability in service.  
Accordingly, the benefit sought on appeal must be denied.

II. Increased Evaluation

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the RO granted service connection for a 
nondisplaced fracture of the left radial head in a May 1998 
rating decision and assigned a noncompensable disability 
evaluation effective from November 1997.  In a subsequent 
rating decision dated February 1999, the RO increased the 
evaluation to 10 percent effective from November 1997.  The 
veteran filed a Notice of Disagreement (NOD) to the initial 
May 1998 rating decision.  Therefore, the veteran's claim is 
an original claim placed in appellate status by an NOD taking 
exception with the initial rating award.

Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
the VA has the duty to assist the veteran in the development 
of facts pertinent to that claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

Private medical records from May 1993, during the veteran's 
period of active service, show that he injured his elbow 
playing football and sustained a nondisplaced fracture of the 
left radial head.  He was given a sling and range of motion 
exercises.  He did not return for the next appointment.

During a VA examination in September 1998, the veteran 
complained of tightness and stiffness with flexion of the 
left elbow.  He used ice packs and Tylenol when the symptoms 
were severe.  He had flare-ups, lasting one day, three or 
four times per winter.  He could not flex the elbow during 
flare-ups.  Upon examination, range of motion was from 0 to 
140 degrees and the x-ray report was normal.  The veteran was 
diagnosed with status post nondisplaced fracture of the left 
radial head.

During a VA examination in September 1999, the veteran 
reported no change in the condition of his left elbow, and 
stated that he presently had no symptoms and received no 
medical treatment.  During the winter, he had flare-ups every 
two to three weeks during which he experienced pain but no 
loss of motion.  Upon examination, range of motion was 
measured from 0 to 135 degrees.  There were no other 
objective findings of deformity or disability.  The veteran 
was assessed with status post nondisplaced fracture of the 
left radial head.

The veteran's nondisplaced fracture of the left radial head 
has been assigned a 10 percent schedular evaluation by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
According to the rating schedule, traumatic arthritis is to 
be rated as degenerative arthritis and degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  In the absence of limitation of 
motion, a 10 percent evaluation is assigned for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is 
warranted for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Pursuant to Diagnostic Codes 5205 and 5206, flexion of the 
forearm limited to 100 degrees and extension limited to 45 
degrees warrant a 10 percent evaluation.  For an increased 
evaluation to 20 percent, flexion must be limited to 90 
degrees and extension must be limited to 75 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (1999).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

In summary, the Board concludes that the medical evidence of 
record establishes that there is substantially no limitation 
of motion of the veteran's left elbow, no x-ray evidence of 
impairment, and no objective findings of disability.  During 
the two VA examinations, the veteran's left elbow exhibited a 
range of motion within normal limits.  At the most recent VA 
examination, the veteran reported that he suffered pain, but 
no loss of motion, during flare-ups.  Moreover, there were no 
objective findings, including a radiology report, to 
substantiate a deformity or disability of the left elbow.  
Therefore, the RO granted the veteran the benefit of the 
doubt by granting a 10 percent evaluation for a painful joint 
due to a healed injury.  See 38 C.F.R. § 4.59 (1999).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability become more severe.  See 38 C.F.R. § 4.1 (1999).  
At present, however, the Board can identify no bases under 
which to grant the veteran an increased evaluation.  
Therefore, the benefit sought on appeal must be denied.

The Board acknowledges the veteran's attorney's request for a 
new examination.  However, the Board finds that the two VA 
examinations of record fulfill the VA's duty to provide 
thorough and contemporaneous medical examinations.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  The Board also 
observes that the veteran has presented no evidence which 
would suggest that his disability picture is different than 
reported by the VA examinations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his left 
elbow disability has resulted in marked interference with 
employment or extended periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Service connection for a bilateral knee disability is denied.

An evaluation in excess of 10 percent for a nondisplaced 
fracture of the left radial head is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

